Citation Nr: 1433334	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  13-33 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for heart disease, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II or other service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1942 to September 1945, and from September 1950 to December 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied service connection for PTSD, heart disease, and hypertension.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board has recharacterized the appeal to encompass any acquired psychiatric disorder to conform to Clemons.

The Veteran submitted May 2014 private treatment records that have not been considered by the Agency of Original Jurisdiction (AOJ) in the first instance.  The Veteran's substantive appeal (VA Form 9) was received after February 2, 2013 (received by VA in October 2013); therefore, this evidence is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration, which has not been requested in this case.  38 U.S.C.A. § 7105(e) (West 2002 & Supp. 2013).  As such, the Board may consider the evidence in the first instance.  

In an October 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge in Washington, DC.  In June 2014, through the representative, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704 (2013).  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file but also the file on the "Virtual VA" system to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for heart disease and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current acquired psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the RO provided notice to the Veteran in April 2012, prior to the initial adjudication of the claim in June 2012.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, and lay statements.  

The May 2012 VA mental disorders examination report notes that the Veteran is receiving Social Security income.  While Social Security Administration (SSA) medical records have not been associated with the claims file, at the May 2012 VA examination, the Veteran reported that he has never received any psychiatric treatment or been diagnosed with a psychiatric disorder.  As such, the Board finds that remand is not necessary to obtain the SSA records because the Veteran has not received any mental health treatment; therefore, there is no reasonable possibility that the records are relevant to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to a veteran's claim).  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in May 2012.  The Board finds that the VA examination report was thorough and adequate and provides a sound basis upon which to base decisions with regard to the issue on appeal.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale.

As noted above, the Veteran withdrew the Board hearing request in June 2014.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.      § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

Service Connection for an Acquired Psychiatric Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has claimed service connection for an acquired psychiatric disorder.  The evidence of record does not reflect a diagnosis of a psychosis and the Veteran has not contended otherwise.  A psychiatric disorder that is not a psychosis is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply.    

The contention liberally construed for the Veteran is that his claimed acquired psychiatric disorder, specifically claimed to be PTSD, is related to active service.  In an October 2013 substantive appeal (VA Form 9), the Veteran contended that he fought in the Battle of the Bulge during World War II and in Vietnam.  At the May 2014 VA examination, the Veteran reported infrequent troubling dreams.  

The Board finds that the weight of the evidence is against a finding that the Veteran has a current acquired psychiatric disorder.  The VA treatment records and VA examination report do not demonstrate a current acquired psychiatric disorder or that the Veteran is receiving any treatment for a psychiatric disorder.

At a May 2012 VA examination, the VA examiner assessed that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV), and that the Veteran did not have a mental disorder that conforms with DSM-IV criteria.  The VA examiner noted that the Veteran was psychiatrically hospitalized for approximately 30 days in Germany during service for a "nervous condition" and that the Veteran has never seen a mental health provider at any other time, never received psychotropic medications, and has not been psychiatrically diagnosed.  The VA examiner noted that the Veteran endorsed the single symptom of infrequent troubling dreams and denied suffering from the other classic symptoms of PTSD or any other mental health disorder.  The VA examiner opined that, while the Veteran has exposed to multiple traumatic events in service, he does not suffer from PTSD or a formal psychiatric disorder.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  


In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, the evidence in this case does not demonstrate an acquired psychiatric disorder at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.

Further, while as a lay person the Veteran may be competent to relate some symptoms that may be associated with an acquired psychiatric disorder, including infrequent troubling dreams, he does not have the requisite medical knowledge, training, or experience to be able to diagnose an acquired psychiatric disorder, especially PTSD, but also other DSM-IV diagnoses.  See Clemons, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  An acquired psychiatric disorder, such as PTSD, can be manifested by observable symptomatology, such as infrequent troubling dreams, that overlap with other disorders and would need to be differentiated from other disorders.  The Veteran has not been shown to have such knowledge, training, or experience to render a psychiatric diagnosis.


For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current acquired psychiatric disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

Service Connection for Heart Disease

The Veteran has claimed service connection for ischemic heart disease, including as due to herbicide exposure.  See February 2012 claim.  Review of the Veteran's service personnel and treatment records reflects that he had active service in the Republic of Vietnam during the Vietnam era.  Ischemic heart disease is listed under 38 C.F.R. § 3.309(e) (2013) as a disease associated with exposure to certain herbicide agents.  

At a May 2012 VA diabetes mellitus examination, the VA examiner noted no cardiac disorders that are at least as likely as not caused or permanently aggravated by the service-connected diabetes mellitus.  The May 2012 VA general medical examination does not note a diagnosis of ischemic heart disease.  A May 2012 VA echocardiogram report notes valvular abnormalities, but does not diagnose the Veteran with heart disease.  In June and July 2012 written statements, Dr. M.S. noted that the Veteran has a history of heart disease with symptoms including dyspnea on exertion with minimal activity and fatigue with prolonged activities due to COPD and heart disease.  May 2014 private treatment records note a diagnosis of atrial fibrillation that could be a reflection of ischemic heart disease as opposed to the Veteran's hypertension history.  As there remains some question as to whether the Veteran has a current heart disorder that could be ischemic heart disease, the Board finds that an additional VA examination is necessary.  See McLendon, 
20 Vet. App. 79.       

Service Connection for Hypertension

The Veteran, in pertinent part, is service connected for diabetes mellitus, left kidney calculus, and diabetic nephropathy.  At an April 2008 VA examination, the VA examiner opined that the Veteran's essential hypertension was not aggravated by diabetes because the hypertension was present before the diabetes.  In an April 2012 private medical opinion, Dr. A.C. opined that the Veteran's renal status of Stage II chronic renal failure is definitely related to the underlying longstanding hypertension causing the hypertensive nephrosclerosis as well as early diabetic nephropathy.  At the May 2012 VA hypertension examination, the VA examiner opined that the Veterans hypertension is not due to or aggravated by the diabetes mellitus or the renal condition.  

The Board finds the May 2012 VA examination report to be inadequate because the VA examiner did not provide any supporting rationale for why the Veteran's hypertension was not caused or aggravated by the service-connected diabetes mellitus or kidney disorder.  The Court has held that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight because an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the Board finds that an additional VA opinion is necessary because there remains some question as to the etiology of the hypertension.  See McLendon at 79.        

In a March 2012 written statement, the Veteran reported receiving private treatment from January 2010 to present or hypertension from Dr. A.T that have not been associated with the claims file.  The AOJ should contact the Veteran and provide him the opportunity to submit additional evidence or authorize the release of information to VA for private treatment he has received with regard to treatment for hypertension.  The AOJ should associate with the claims file any additional private treatment records received.  

Accordingly, the issues of service connection for heart disease and hypertension are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for heart disease and hypertension (and not already of record).  The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for heart disease or hypertension.  The AOJ should attempt to obtain copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  Arrange for the  claims file to be reviewed by the VA examiner who prepared the May 2012 VA hypertension examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination.

Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed hypertension was incurred in active service?

Is it at least as likely as not (50 percent or greater probability) that the hypertension was caused by the service-connected diabetes mellitus?

Is it at least as likely as not (50 percent or greater probability) that the hypertension was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected diabetes mellitus?

In answering these questions, the VA examiner should discuss the April 2012 medical opinion by Dr. A.C.  The VA examiner should provide a rationale and basis for all opinions expressed.  

3.  Then, schedule the Veteran for a VA examination to obtain an opinion to assist in determining the nature and etiology of any current heart disease.  The claims folder should be made available to the examiner.  The VA examiner should diagnose all heart disorders.  The VA examiner should offer the following opinion: 

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed hear disorder was incurred in or caused by the Veteran's military service?  In answering this question, the VA examiner should note and discuss the May 2014 private treatment record that indicates the Veteran has atrial fibrillation that could be a reflection of ischemic heart disease.  The examiner should provide a rationale and basis for all opinions expressed. 

4.  Then, readjudicate the remaining issues of service connection for heart disease and hypertension.  If any of the claims remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


